Arthur H. LeBleu v. Commissioner.Arthur H. LeBleu v. CommissionerDocket No. 37449.United States Tax Court1953 Tax Ct. Memo LEXIS 406; 12 T.C.M. (CCH) 13; T.C.M. (RIA) 53013; January 13, 1953*406  Thomas M. A. Higgins, Esq., 606 Sun Bldg., Lowell, Mass., for the petitioner. Nathan M. Silverstein, Esq., for the respondent.  TIETJENSMemorandum Findings of Fact and Opinion TIETJENS, Judge: A contested deficiency of $319.50 in income tax for 1948 is here involved. The only question for decision is whether petitioner is entitled to dependency credits for his father and mother for that year. Findings of Fact Petitioner is an individual who resided in Lowell, Massachusetts during 1948 and who filed his return for that year with the Collector for the District of Massachusetts. During the entire year 1948 petitioner lived at home with his mother. The mother had no income from any source and received her entire support from petitioner. During the same period petitioner's father was an inmate of Monson State Hospital. Petitioner did not pay any of his father's medical, hospital, or other expenses during 1948 and did not contribute over half the support of his father for 1948. Opinion Petitioner and his mother appeared as the only witnesses and, based on their testimony, this case was decided from the bench. In accordance with our findings of fact we hold*407  that petitioner was entitled to a dependency credit for his mother, but not for his father for 1948. Because we do not have sufficient facts in the record before us to determine the correct deficiency, Decision will be entered under Rule 50.